DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Preliminary Amendment, received 5-19-2021, is acknowledged.  Claims 1, 9-11, 13, 16-18, 20, and 22 have been amended.  Claims 12, 19, 21, and 23-27 have been canceled.  New claim 28 has been added.
Claims 1-11, 13-18, 20, 22, and 28 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-11, 22, and 28, drawn to method of diagnosing mycobacterial infection, classified in G01N 33/53.
II. Claims 13-18, drawn to method of differentiating between vaccinated mammals and either non-vaccinated or infected mammals, classified in G01N 33/53.
II. Claim 20, drawn to method of differentiating between hosts infected with Mycobacterium avium paratuberculosis, and, Mycobacterium bovis, classified in A61K 39/04.

The inventions are independent or distinct, each from the other because:
	Inventions I and II are drawn to methods having different outcomes. Invention I is drawn to testing to determine if a mammal has a mycobacterial infection. Invention II is drawn to determining if a mammal has been vaccinated versus non-vaccinated or naturally infected mammals.	
	Inventions I and III are drawn to having different outcomes. Invention I utilizes host markers. Invention III utilizes mycobacterial proteins.

	Inventions II and III are drawn to methods utilizing different products and having different outcomes. Invention II is drawn to determining if a mammal has been vaccinated versus non-vaccinated or naturally infected mammals.  Invention III is drawn to differentiating between Mycobacterium avium paratuberculosis, and Mycobacterium bovis infected mammals.	
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: while searches may overlap, they are not co-extensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 13, 2021